Citation Nr: 1013225	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for a claimed heart 
disorder, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus.

4.  Entitlement to an initial disability evaluation in 
excess of 30 percent for the service-connected posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected diabetes mellitus, type 
II.  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.  He was awarded a Combat Infantryman's Badge and a 
Vietnam Service Medal.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by RO.  The rating 
decisions dated in October 1999 and March 2000 denied 
service connection for a back disorder.  

In October 2004, the Board denied the claim of service 
connection for a back disorder.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2007, the Court issued an Order vacating the 
Board's October 2004 decision and remanding the matter to 
the Board for action in compliance with the Order.  

An April 2005 rating decision denied service connection for 
a heart disorder and peripheral neuropathy of the bilateral 
upper extremities.  The Veteran filed a timely appeal as to 
these issues.  

In November 2007 and March 2009, the issue of service 
connection for a back disability was remanded to the RO for 
additional development for additional development of the 
record.  

A June 2008 rating decision granted service connection and 
assigned a 30 percent rating for PTSD, beginning on April 5, 
2007.  

The Veteran previously had presented testimony at a hearing 
with a Veterans Law Judge in August 2001.  A transcript of 
the hearing is associated with the Veteran's claims folder.  

Subsequently, that Veterans Law Judge left employment with 
the Board.  The Board offered the Veteran another 
opportunity for a hearing.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

In March 2009, the Board remanded the issues of service 
connection for a heart disorder and peripheral neuropathy of 
the upper extremities to the RO for additional development.  

In a January 2009 rating decision, the RO denied the claim 
for a higher rating for the service-connected diabetes 
mellitus, type II.  In a February 2009 statement, the 
Veteran expressed disagreement with this decision.  A 
Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  

As required by 38 U.S.C. 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  

This appeal contains one claim that may be affected by these 
new presumptions, which is the claim for service connection 
for heart disease, and the Board must stay action on that 
matter in accordance with the Secretary's stay.  

Once the planned final regulations are published, the 
adjudication of any case or claim that has been stayed will 
be resumed.  The other issues on appeal are not affected by 
this proposed regulations or the stay.  

The issue of an increased rating for the service-connected 
diabetes mellitus, type II is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the 
enemy in the Republic of Vietnam.  

2.  The Veteran's current back disability did not pre-exist 
service.  

3.  The Veteran's current back disability to include 
degenerative joint disease and degenerative disc disease 
manifested many years after service and the probative 
evidence of record establishes that this disorder is not due 
to or related to in-service disease or injury.

4.  There is no current diagnosis of peripheral neuropathy 
of the bilateral upper extremities.   

5.  The carpal tunnel syndrome of the bilateral upper 
extremities first manifested many years after service and 
there is no competent evidence that this disorder is related 
to service or a service-connected disability.  

6.  The service-connected PTSD is principally manifested by 
moderate symptoms and impairment due to such symptoms mild 
intrusive thoughts, hypervigilance, increased startle 
response, mild depressive symptoms, occasional severe war-
related dreams, mild psychological and physiological 
distress at exposure to internal or external cues that 
resemble an aspect of trauma, moderate avoidance and 
numbing, mild feelings of detachment or estrangement, and 
mild irritability or outbursts of anger.   

7.  The service-connected PTSD does not cause occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; or 
difficulty in establishing effective work and social 
relationships.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by degenerative 
joint and disc disease of the lumbar spine is not due to 
disease or injury that was incurred in or aggravated by 
active military service; nor may any arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have a disability manifested by 
peripheral neuropathy of the upper extremities or carpal 
tunnel syndrome due to disease or injury that was incurred 
in or aggravated by active service; nor is any proximately 
due to or the result of the service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).  

3.  The criteria for the assignment of an increased, initial 
rating higher than 30 percent for the service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA 
notice letters to the Veteran in September 2003, November 
2004, January 2006, July 2007, December 2007, and December 
2008.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection and increased ratings, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if 
service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The December 2007 and December 2008 letters provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates.  The claims were 
readjudicated in the March 2009 statement of the case and 
the December 2009 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran has not been prejudiced.  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of his claims.  
Therefore, the Board finds the duty to notify provisions of 
the VCAA have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from November 1999 to August 
2009 were obtained and associated with the claims folder.  
The private medical records including those from the 
Veteran's employer, A.K.S. Corporation, Dr. S.C.S., and Dr. 
T. were obtained and associated with the claims folder.  The 
records from the Social Security Administration were 
obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA psychiatric 
examinations in April and November 2008; VA spine 
examinations in 1999, 2002, and 2008; VA neurological 
examination in April 2007; VA diabetes examinations in 
October 2008 and March 2009; and VA cardiovascular 
examinations in April 2005 and April 2008.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if arthritis, or a disease of the nervous 
system became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination 
of such service, that condition would be presumed to have 
been incurred in service, even though there is no evidence 
of such disease during the period of service.  Such a 
presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a 
preexisting disorder is noted upon entry into service, and 
the claimant brings a claim for service connection on the 
basis of aggravation under section 1153, the burden falls on 
the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 
3.304(d).  

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or 
injury is service connected, it does considerably lighten 
the burden of a veteran who seeks benefits for an allegedly 
service- connected disease or injury and who alleges that 
the disease or injury was incurred in or aggravated by 
combat service.  Competent evidence of a current disability 
and of a nexus between service and a current disability is 
still required.  Wade v. West, 11 Vet. App. 302 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  


Analysis

Service Connection for a Back Disorder

The Veteran contends that his back disability was aggravated 
in service.  He reports sleeping on the ground and on 
ammunition boxes and doing heavy lifting of ammunition and 
machine guns during service.  See the July 2008 statement by 
the Veteran.  

At his August 2001 hearing, the Veteran testified that he 
told the doctor at his induction physical that he had had a 
back injury.  They told him that everyone wanted to get out 
of going into the service and would not listen to him.  
While he was in the service he had to sleep on ammo boxes or 
on the ground.  

The Veteran also testified that his back problems started 
after service in the late 1970s, but his treating doctor was 
deceased.  Dr. S.C.S. then started treating him for his back 
in 1985.  The Veteran stated that he had personally known 
this doctor for 40 years.  

The Veteran testified that, while he was in basic training, 
his back was stiff and did not cause trouble until he went 
to Vietnam because of not having a decent place to sleep.  
He indicated that, after getting out of the service and 
returning to work at a steel mill, his back was still stiff.  
He testified that he was told he had a disc problem in 1985.  
See also the Veteran's testimony before the Board in 
November 2008.  

The service records show that the Veteran's military 
occupation in the Army was assistant squadron leader.  The 
service records also show that the Veteran served in the 
Republic of Vietnam and was awarded a Combat Infantryman's 
badge.  While the Veteran is not alleging a specific back 
injury in service, his statements are consistent with his 
circumstances of service.  38 U.S.C.A. § 1154(b); see also 
38 C.F.R. § 3.304(d).  

The Board notes that the Veteran is competent to describe 
actions such as heavy lifting and he is competent to report 
symptoms of back pain.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  

Although a lay person is competent to testify as to 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Thus, the Board finds that the Veteran did experience back 
pain in service and he performed actions including heavy 
lifting and sleeping on hard surfaces such as the ground or 
on ammo boxes, and such duties and actions are consistent 
with his combat service.  

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or 
injury is service connected, it does considerably lighten 
the burden of a veteran who seeks benefits for an allegedly 
service- connected disease or injury and who alleges that 
the disease or injury was incurred in or aggravated by 
combat service.  Competent evidence of a current disability 
and of a nexus between service and a current disability is 
still required.  Wade v. West, 11 Vet. App. 302 (1998).

The medical evidence of record shows that the Veteran has a 
current diagnosis of a lumbar spine disability.  The 
November 2008 VA examination report indicates that the 
Veteran had degenerative disc disease at L4-5 and 
degenerative joint disease of the lumbar spine.  See also a 
November 2002 x-ray examination report, which showed an 
impression of early degenerative changes in the spine.  A 
1996 CT examination of his lumbar spine showed some disc 
bulging throughout the lumbar area.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lumbar spine disability is related to a disease 
or injury that was incurred in or was aggravated by service.  

As noted, the Veteran asserts that he had a back disability 
upon entry into service.  At his December 1999 VA 
examination, the Veteran testified that he had back pain 
prior to his service time and then the pain increased while 
he was in the service.  

In a March 2000 statement, the Veteran indicated that he 
told the service doctor that he had a bad back during his 
induction physical, but this was dismissed by the doctor who 
told the veteran he was just trying to avoid military 
service.  

The Veteran indicated that his service caused his back 
condition to worsen, but medical treatment for these 
conditions was strongly discouraged by officers and 
noncommissioned officers who accused troops who went to sick 
call of malingering.  

A lay statement alone, such as the Veteran's own assertion 
that his back disability pre-existed service, is not 
competent evidence that the condition pre-existed service.  
Independent medical evidence is needed to support a finding 
that the disorder pre-existed service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The defect, infirmity, or 
disorder must be detected and noted at entrance examination 
by a person who is qualified through education, training, or 
experience to offer medical diagnosis, statement or 
opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  

A pre-service employment physical dated in March 1965 shows 
that the Veteran had slight stiffness of the spine on 
forward bending.  A back disability was not diagnosed.  A 
back disability was not noted upon entrance examination in 
May 1968 when the spine was noted to have been normal.  

Upon VA examination in December 2002, the Veteran reported 
that he initially hurt his back unloading a coke hopper by 
lifting bricks out of a railroad car in 1965 when he was 
working at a steel mill.  The examiner indicated that 
records show that in October 1965, a lower abdominal strain 
or pain was noted; the record made no mention of his back.  

In November 1965, the Veteran was re-evaluated by the 
company physician for complaints of dysuria and frequency of 
urination.  The VA examiner noted that it was unclear if the 
Veteran was still working or was coming back to be re-
evaluated before he went back to work.  

At any rate, the examiner noted, there was still no mention 
of a low back injury, and since a prostate examination done 
on that day, this led the examiner to believe that it 
involved a genitourinary complaint.  

The VA examiner added that the Veteran's service treatment 
records only mentioned in his history at the separation 
examination when he marked the appropriate box indicating 
that he had or had had back trouble of any kind.  It was not 
addressed in the physical portion of his separation 
examination, except that his examination as far as the low 
back was marked as being normal.  

When the VA examiner asked, the Veteran indicated that he 
had not had any specific injuries that were treated during 
his military service.  The Veteran indicated that it was 
frowned upon to go to the medical officers on a routine 
regular basis without a specific severe problem.  

After reviewing medical records from the steel mill and the 
service treatment records, the examiner stated that, while 
the Veteran certainly seemed to have significant pain 
throughout his lumbar, thoracic and cervical areas, there 
was no evidence that he had this disorder prior to being 
drafted into the Army in 1968 or any service treatment 
record that would indicate that there was a lumbar, 
thoracic, or cervical injury during his time in the military 
service.  

The VA examiner who conducted the June 2008 examination also 
concluded that the Veteran's current lumbar spine disability 
did not exist prior to service.  The examiner stated that 
the pre-service treatment records do not document a back 
injury or a back disability prior to service.  

The examiner indicated that a review of the service 
treatment records showed that, upon entry into service, the 
Veteran had indicated that he had had not back trouble of 
any kind.  

In a November 1999 letter, private doctor indicated that he 
had known the Veteran for the past 40 years and that the 
Veteran had sustained initial low back complaints prior to 
induction into the Army while working.  The doctor noted 
that the Veteran reported having recurrent incidents of low 
back strain with attendant pain during service, but not 
being in a position to complain or seek medical attention 
because it was inappropriate and adequate services were not 
available.  

The doctor added that, since the Veteran's return from 
active duty, his low back pain had progressively worsened 
and would continue to deteriorate over the course of his 
life.  

The Board find that that the medical conclusion by Dr. S. 
that the Veteran had low back strain in service to have 
limited probative value.  There is no indication that Dr. S. 
had examined the Veteran at the time of service entrance or 
at any time while the Veteran was in service.  There is no 
indication that Dr. S. reviewed the service treatment 
records.  

It appears that Dr. S. is rendering this diagnosis based 
upon the reported history of the Veteran and not upon 
physical examination of the Veteran during his period of 
service.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 
(2005) (rejecting medical opinions that did not indicate 
whether the physicians actually examined the veteran, did 
not provide the extent of any examination, and did not 
provide any supporting clinical data).  

The Board finds that the medical evidence created at the 
time of the Veteran's period of service, specifically the 
entrance examination dated in May 1968 and the separation 
examination dated in April 1970, to be more probative and 
have more evidentiary weight than Dr. S.'s statement.  

The examination reports contemporaneous with the Veteran's 
period of service contained findings that were based upon 
physical examination.  The service examination reports show 
that the Veteran had a normal spine examination upon 
entrance and separation from service and the reports do not 
show a diagnosis of low back strain.  

Thus, the November 1999 medical statement is not sufficient 
to establish that a disability manifested by chronic low 
back strain clearly and unmistakably existed prior to 
service.  Thus, the presumption of soundness at entry is not 
rebutted in this case.  The evidence only serves to show 
that he had back pain before and after service, but no 
identified back disability.  

Accordingly, the Veteran is presumed to have been in sound 
condition when he entered service in May 1968.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  Thus, discussion of service 
connection on the basis of aggravation is not appropriate.  

The service treatment records are negative for any specific 
complaint or finding of a back injury or actual related 
disability.  In November 1969, he was treated for a cold and 
had complaints of periodic back and leg aches.  

In an April 1970 Report of Medical History, the Veteran did 
indicate that he had or had had back trouble.  However, the 
April 1970 separation examination noted only a "normal" 
spine.  

There is no diagnosis of arthritis or disc disease of the 
lumbar spine until may years after service.  A post-service 
employment physical dated in May 1970 showed a normal range 
of motion for the spine.  A lumbar spine condition was not 
diagnosed or detected. 

A review of the record shows that the first diagnosis of 
degenerative disc disease was in approximately the mid 
1980's.  The treatment records dated in December 1985 showed 
that a bulging disc and lumbosacral strain was diagnosed by 
Dr. S. who noted that the Veteran had lifted a pool filter 
at home and developed sudden onset of back pain.  The 
degenerative changes in the lumbar spine were detected in 
the mid 1990's.  See a September 1993 statement by Dr. S., 
which noted that the Veteran had a know history of early 
osteoarthritic disease in the lumbar spine.  See also a S.M. 
Hospital x-ray examination report which shows minimal facet 
arthritic changes.  

The record establishes that the Veteran has suffered several 
back injuries in connection with his employment following 
service.  

A May 1979 medical record noted that the Veteran had a 
contusion with abrasion to the right side of abdomen and 
back.  The medical records dated in January 1984 indicate 
that the Veteran had complaints of back problems; 
lumbosacral spasm was noted.  

A December 1985 medical record notes that the Veteran 
sustained a L5-S1 bulging disc and lumbosacral strain in 
November 1985.  The records indicate the injury occurred at 
home when the Veteran was lifting.  His hospital records 
dated in November 1985 report that the Veteran had recurrent 
low back pain for two years.  Another hospital record noted 
a history of back pain for ten years.  

The Veteran stated that, on the day of admission, he was 
lifting an approximately 20 pound weight and had a sudden 
severe onset of low back pain with radiation to the knees.  
The Veteran was very weak and unable to move.  A herniated 
nucleus pulposus at L4-5 was diagnosed by CT scan.  Physical 
therapy was recommended.    

An August 1988 medical record shows that the Veteran had 
lumbosacral pain with acute right sacroiliac.  The medical 
records dated in July 1989 indicate that the Veteran had a 
possible strain of the lower back and left side of the back.  

The record notes that, while the Veteran was lifting a 
hydraulic cylinder that morning, he felt a strain in the 
lower lumbar area.  He noted a history of low back problems 
for three and a half years.  A record dated in August 1989 
notes that the Veteran had lumbosacral strain.  An August 
1989 CT scan shows a bulging annulus at L4-L5.   

An August 1992 private medical record indicates that the 
Veteran reported hurting his back when lifting; he added 
that it had been going on for years.  The assessment was 
that of acute lumbosacral strain.  

An October 1992 medical record indicates that the Veteran 
called and stated that his back had gone out and that he was 
getting a MRI.  Another October 1992 private medical record 
notes that he had low back pain after bending.  A November 
1992 record indicates that the date of disability was 
October 10, 1992 and the nature of the disability was that 
of bulging disc at S1 with sciatic low back pain.  

A December 1992 medical record indicates that the Veteran 
had been off from work since October due to a bulging disc; 
the Veteran's back went out when he bent over.  The Veteran 
would return to work in three days.  

A June 1993 medical record shows a diagnosis of lumbosacral 
strain.  A July 1993 record indicates that the Veteran's 
back went out.  A September 1993 record notes that the 
Veteran was off due to back pain that was a chronic problem.  

An August 1994 medical record notes that the Veteran had 
possible strain of the back.  The record indicates that 
while picking up a bubbler and inserting it into a ladle, 
the Veteran felt a sharp pain in the back.  The Veteran was 
out of work till October 1994.  

The private medical records dated in March 1996 and February 
1997 indicate that the Veteran had chronic lumbosacral pain 
syndrome.  

A March 1998 medical record indicates that the Veteran had 
had recurrent symptoms of discogenic back pain since 1986.  
It was noted that the symptoms first appeared in March 1986.  

In a July 1998 statement, Dr. S. stated that the Veteran 
presented with progressive low back pain complaint on an 
acute basis in March 1998 and was referred to a 
neurosurgeon, who diagnosed degenerative disk disease at 
multiple levels.  Dr. S. stated that the Veteran would need 
three months of total rest from work activities and that, if 
there was no improvement, he would in all probability be 
totally disabled for the long term.  

In July 2002, the Social Security Administration found the 
Veteran to be disabled due to disability of the back from 
March 1998.  

While there is evidence that the Veteran back pain in 
service, there is no diagnosis of a back disability until 
after the post service injury in 1985.  The private medical 
evidence shows that he had acute back symptoms after each 
injury and such symptoms included severe pain, radiating 
pain, and severe limitation of motion.  

These symptoms were not shown in service or before the 
injuries occurred.  More importantly, there is probative 
medical evidence which establishes that the current lumbar 
spine disabilities are not related to the Veteran's period 
of service.  

The examiner who conducted the June 2008 VA examination 
concluded that the Veteran's current lumbar spine 
degenerative joint disease and degenerative disc disease 
were less likely than not caused by or related to his period 
of active service.  

The examiner reviewed the claims folder and considered the 
Veteran's report that he had lower back problems in service 
from carrying a 50 calibre gun and from sleeping on the 
ground.  The examiner stated that the pre-service treatment 
records do not document a back injury or a back disability 
prior to service.  

The examiner indicated that review of the service records 
show that upon entrance into service, the Veteran checked 
"no" when asked if he had back trouble of any kind.  Medical 
examination was normal.  The examiner noted that upon 
separation examination, the Veteran did report having back 
trouble and medical examination of the spine was normal.  

The examiner further pointed out that a post-service 
examination report dated in May 1970 indicates that the 
Veteran reported that he served in the U.S. Army and had no 
illness, injury, or operations.  Range of motion of the 
spine was normal.  The examiner indicated that post-service 
treatment records show that the Veteran reported a history 
of back trouble in July 1989 and a mill injury in August 
1994.  

The examiner indicated that this information is suggestive 
that the lower back disabilities are not related to active 
service.  The examiner noted that the Veteran worked as a 
laborer at a steel mill and lifted heavy objects.  The 
examiner indicated that the service treatment records do not 
reveal any evidence of a back injury that would cause disc 
problems.  

A VA examination report dated in December 2002 indicates 
that the VA examiner reviewed the Veteran's service 
treatment records and examined the Veteran.  The Veteran 
reported that he retired at the age of 53 from the steel 
mill where he was a laborer for 33 years.  He stated that he 
did frequent lifting of 30-50 pounds during the last years 
of employment.  He indicated that he had five episodes where 
he was off for approximately three months per time from 1987 
through 1992 prior to retirement.  The diagnoses included 
those of degenerative joint disease of the lumbar spine; low 
back pain of spondylitic type; and thoracic back pain.  

After review of the Veteran's medical service record from 
the steel mill and his service treatment records, the 
examiner opined that while the Veteran certainly seems to 
have significant pain throughout his lumbar and thoracic 
areas, there was no evidence in the service treatment record 
that would indicate that there was a lumbar or thoracic 
injury during his time in the military service.  

The examiner stated that the Veteran's work record would 
indicate that he started having problems with lumbar strain 
in approximately 1986 and it gradually worsened and 
continued until the time of his retirement. 

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that guiding factors in evaluating the probity 
of a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods 
reliably to the facts of the case.  Id.  The Court indicated 
that the claims file " is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to 
become familiar with the facts necessary to form an expert 
opinion to assist the adjudicator in making a decision on a 
claim."  Id. 

The Board finds that the June 2008 and November 2002 VA 
medical opinions to have great evidentiary weight.  The VA 
examiners reviewed the claims folder including the service 
treatment records and the Veteran's entire medical history 
including the Veteran's report of back problems in service 
before rendering a medical opinion.  

The examiners opined that the current degenerative joint 
disease and degenerative disc disease of the lumbar spine 
were not related to the Veteran's period of active service.  
They based this opinion upon the service treatment records 
which showed a normal spine upon separation examination, and 
the May 1970 post-service exam which showed a normal back 
examination as well.  

They also pointed to several post-service injuries after 
which the Veteran had chronic back symptoms.  The examiner 
who performed the June 2008 VA examination also noted that 
there was no evidence of an injury in service which would 
caused disc problems.  The examination report indicates that 
the Veteran had reported that in service, he had to lift 
heavy items and sleep on the ground.  

The Board points out that the examiners have the skill and 
expertise to render a opinion as to the etiology of the 
current lumbar spine disability.  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  

There is no competent evidence which relates the current 
lumbar spine disability to service.  The Veteran asserts 
that his current back disability first manifested in 
service.  The Veteran's own implied assertions that he 
incurred a back disability in service or that his current 
back disability is medically related to service are afforded 
no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  

Although the Veteran, as a layperson, is competent to 
testify as to observable symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There 
is no evidence which establishes that the Veteran has 
medical expertise.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b).  The record shows that the Veteran has reported 
having back pain in service.  The Board has considered these 
statements.  Even if the Board concedes that the Veteran had 
continuity of symptoms of back pain since service, the 
Veteran's claim still fails based upon the lack of medical 
nexus associating the continuity of symptoms to the current 
lumbar spine disability.  

The provisions concerning continuity of symptomatology do 
not relieve the requirement that there be some medical 
evidence of a nexus to service.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

As discussed, the probative evidence of record establishes 
that the Veteran had symptoms of back pain in service and 
after service.  However, the probative medical evidence 
establishes that the symptoms in service are not related to 
the current lumbar spine disabilities.  There is no evidence 
of a diagnosis of a back disability until the post service 
injuries which led to the diagnosis of a bulging disc, 
degenerative disc disease, and degenerative joint disease.  
There is medical evidence that establishes that the current 
lumbar spine disabilities are not related to the Veteran's 
active service.  

The statement by Dr. S. dated in November 1999 is not 
sufficient evidence to establish a nexus between the 
Veteran's current lumbar spine disabilities and his period 
of service and does not establish continuity of 
symptomatology because this statement has limited probative 
value.  

There is not evidence that Dr. S. examined the Veteran when 
he was in service or reviewed the service treatment records 
or claims folder before rendering the opinion.  Dr. S. also 
does not address the significant back injuries that the 
Veteran sustained after service.  This statement is 
outweighed by the VA examination reports dated in 2002 and 
2008.  For these reasons, the Board finds that service 
connection is not warranted on the basis of continuity of 
symptomatology.  

In summary, the Board must conclude that the preponderance 
of the evidence is against the finding that the Veteran's 
current lumbar spine disability was incurred during service 
or is related to an in-service injury or trauma or pre-
existed service and was aggravated in service.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for a 
lumbar spine disability is not warranted.  


Entitlement to service connection for peripheral neuropathy 
and carpal tunnel syndrome of the bilateral upper 
extremities.    

The Veteran asserts that he has peripheral neuropathy of the 
upper extremities due to the service-connected diabetes 
mellitus.  

The Board notes that the Veteran is not alleging that the 
peripheral neuropathy or carpal tunnel syndrome of the upper 
extremities are due to disease or injury was incurred in or 
aggravated by combat service.  Thus, 38 U.S.C.A. § 1154(b) 
is not for consideration.  

There is no competent evidence of a current diagnosis of 
peripheral neuropathy of VA neurological examination in 
April 2007 and VA diabetes mellitus examinations dated in 
October 2008 and March 2009 indicate that there was no 
evidence of peripheral neuropathy.  There are no objective 
findings of peripheral neuropathy upon examination. 

The Board finds that the notation of peripheral neuropathy 
in the Veteran's medical history is not sufficient evidence 
of a current diagnosis especially in light of the 
specialized testing which showed normal findings.  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical 
history recorded by the examiner of the veteran, is not 
competent medical evidence of a diagnosis).  

The examiner who performed the April 2007 VA neurological 
examination noted that treatment records dated in January 
2006 stated that the Veteran had peripheral neuropathy.  The 
examiner pointed out that the physical examination at that 
time did not show any specific findings of neuropathy and 
suggesting that the diagnosis was made from patient's 
history.  

The examiner noted that nerve conduction studies and 
electromyography (EMG) in 2001 were interpreted as minimal 
findings of carpal tunnel syndrome.  An EMG in August 2005 
show no abnormal findings.  

The examiner stated that there were no findings from the 
Veteran's physical examination that were significant.  The 
examiner noted that the Veteran's symptoms have been 
basically static for the previous nine years and diabetic 
neuropathy would not remain the same unless glucose control 
was normal.  The examiner indicated that in this case, there 
is normal glucose control since 2001 and therefore, there 
would be no nerve injury because there is in effect no 
diabetes.  

The examiner explained that the effects of diabetes that 
caused peripheral neuropathy was elevated glucose levels 
over time and with essentially normal glucose control, there 
might not ever be any significant neuropathy from diabetes.  
The examiner stated that this observed fact is noted in the 
literature and is true in his clinical experience.  

The examiner further stated that the injury to the 
peripheral nerves due to diabetes typically started in the 
distal lower extremities and progressed towards the body.  
The examiner stated that there was presently no peripheral 
neuropathy in the lower extremities.  

The examiner indicated that the EMG findings showed mild 
bilateral carpal tunnel syndrome.  The examiner noted that 
there are no abnormalities noted on ulnar nerves in either 
upper extremity as would be expected if this nerve injury 
was due to diabetes mellitus.  

The examiner also noted that the February 2006 neurology 
examination shows no physical findings of peripheral 
neuropathy.  The examiner indicted there are objective 
findings of mild carpal tunnel syndrome.  The examiner 
opined that there is no evidence of diabetic peripheral 
neuropathy.  

The Veteran's own implied assertions that he has peripheral 
neuropathy due to the service-connected diabetes mellitus 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters or render a medical diagnosis.  

Although the Veteran is competent to testify as to 
observable symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Veteran has not submitted any medical evidence which 
supports his contentions.    

The Board finds no proof of a current diagnosis of 
peripheral neuropathy.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be 
no valid claim."  Brammer, supra.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer, supra; 
Shedden, supra.  

Since there is no evidence of a current diagnosis of 
peripheral neuropathy, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.  

The record does show a current diagnosis of mild carpal 
tunnel syndrome of the upper extremities.  See the April 
2007 Nerve Conduction Study report.  There is no evidence of 
carpal tunnel syndrome in service.  Service treatment 
records show that upon entrance and separation examinations 
in May 1968 and April 1970, neurological examination was 
normal.  

An examination of the upper extremities was normal.  There 
is no evidence of a diagnosis of carpal tunnel syndrome 
within one year of service separation, so service connection 
on a presumptive basis is not warranted.  A May 1970 post-
service examination reveals that examination of he 
neurologic system was negative.  

The first evidence of carpal tunnel syndrome was in the mid 
1990's.  A November 1995 nerve conduction study was normal.  
However, a June 1996 private medical record shows a 
diagnosis of carpal tunnel syndrome.  

A private medical record dated in February 1997 indicates 
that the Veteran had possible carpal tunnel syndrome.  This 
symptom was shown over twenty-five years after separation 
from service.  Private medical records show that the Veteran 
sought medical treatment for carpal tunnel syndrome since 
that time.   

There is no competent evidence which establishes that the 
service-connected diabetes mellitus caused or aggravated the 
carpal tunnel syndrome.  

There is no medical or other competent evidence which 
medically relates the carpal tunnel syndrome to disease or 
injury in service.  As noted above, there is no evidence of 
carpal tunnel syndrome in the service treatment records.  

The separation examination in April 1970 indicates that 
neurological and upper extremity examination was normal.  
This disorder did not manifest until the mid 1990's, which 
is over twenty years after service separation.  The Board 
notes that this lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that there is no competent evidence of a 
continuity of carpal tunnel symptoms after discharge.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  There is no competent evidence of these 
symptoms in service or until the mid 1990's.  The Board 
finds that the preponderance of the evidence establishes 
that the carpal tunnel syndrome first manifested many years 
after service and is not related to any disease or injury in 
service.  

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for peripheral neuropathy and carpal 
tunnel syndrome of the upper extremities on a direct basis 
or as secondary to service-connected diabetes mellitus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  


III.  Entitlement to a Higher Disability Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation  or own 
name.  

A 70 percent rating requires 
occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

A 50 percent rating requires 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

A 10 percent rating requires 
occupational and social impairment due 
to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

A zero percent rating is assigned when a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

The Board finds that the medical evidence establishes that 
the service-connected PTSD more closely approximates the 
criteria for a 30 percent rating which is moderate 
occupational and social impairment although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal, and a rating in excess of 30 
percent is not warranted.    

The medical evidence of record shows that the Veteran's PTSD 
is manifested by mild to moderate symptoms.  The VA 
psychiatric examination reports show that the PTSD causes 
mild intrusive thoughts, hypervigilance, increased startle 
response, mild depressive symptoms, and occasional severe 
war-related dreams.  

The evidence shows that the Veteran also has psychological 
and physiological distress at exposure to internal or 
external cues that resemble an aspect of trauma and such 
distress was mild.  The PTSD also causes moderate avoidance 
and numbing, mild feelings of detachment or estrangement, 
and mild irritability or outbursts of anger.  See the VA 
examinations reports dated in April 2008 and November 2008.  

The VA examination reports dated in April and November 2008 
indicate that the Veteran was cognitively efficient, had no 
significant problems with memory or concentration, and 
showed no inappropriate behavior.  The VA examination 
reports and treatment record show that the Veteran's 
psychiatric treatment was limited to medications and the 
Veteran reported that the medications were helpful.  

Regarding social impairment, the Veteran has been married 
since 1965 and lived with his wife and reported no marital 
discord.  He had close relationships with his sisters, 
daughters, and grandchildren.  The Veteran reported having 
two close friends.   See the April 2008 VA examination 
report.  

Regarding occupational impairment, the April 2008 VA 
examination report indicates that there was no clinically 
significant impairment in occupational functioning.  The 
Veteran reported that he worked at a steel mill for 33 years 
and stated that he retired due to a back disability.  He 
reported no occupational impairment.  See the April 2008 VA 
examination report.    

The VA examination reports and VA treatment records show 
that the Veteran's PTSD had GAF scores ranging from 60 to 65 
which is indicative of mild to moderate symptoms, with a 
predominant GAF score of 60.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
See the DSM-IV.  

The preponderance of the evidence establishes that the PTSD 
is productive of moderate impairment, not serious or major 
impairment.  The medical evidence shows that the Veteran 
does not have any impairment in reality testing or 
communication.  See the April 2008 and November 2008 VA 
examination reports.  

The VA examination reports and treatment records show that 
the Veteran had fair judgment and insight, intact memory, 
and intact cognitive functioning.  The Veteran's thought 
process was organized and goal directed.  There is no 
evidence of suicidal or homicidal ideations or delusional 
ideation.  The Veteran did not have panic attacks or 
flashbacks.  He had good impulse control.  See the April 
2008 and November 2008 VA examination reports.  

There is no evidence the PTSD causes reduced reliability or 
productivity.  As discussed above, there was no evidence 
that the PTSD caused any clinically significant impairment 
in occupational functioning.  The record shows that the 
Veteran stopped working due to a back disability, not due to 
PTSD.  

The medical evidence shows that the Veteran is able to 
establish effective social relationships.  The VA 
examination reports and treatment records show that the 
Veteran is married, lives with his wife, has a close 
relationship with his sisters, children and grandchildren 
and has two close friends.  See the April and November 2008 
VA examination reports.   

The evidence of record shows that the Veteran's symptoms 
caused mild to moderate symptoms with moderate occupational 
and social impairment.  The Board finds that the evidence of 
record more closely approximates the criteria for a 30 
percent rating.  

The Board finds that the rating criteria for a 50 percent 
rating has not been met and the PTSD does not cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing effective work and 
social relationships.  Accordingly, the Board finds that the 
criteria for a 50 percent rating for PTSD are not met.  

The Board finds that a staged rating is not warranted in 
this case.  The medical evidence shows that the PTSD has 
remained essentially constant over the entire appeal period.  
Accordingly, a staged rating under Fenderson is not 
warranted.  The Board concludes that the preponderance of 
the evidence is against the Veteran's claim for an initial 
disability evaluation in excess of 30 percent for the 
service-connected PTSD, and the appeal is denied.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected PTSD has 
resulted in frequent hospitalizations or caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  The Veteran has 
not been hospitalized for the PTSD.  

The PTSD does cause moderate impairment but no clinically 
significant occupational impairment.  The currently assigned 
30 percent disability evaluation for the PTSD is an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  However, there is no evidence 
of marked interference in this case.  The evidence of record 
shows that the Veteran stopped working in 1998 due to a 
disability other than PTSD.  

There is no evidence that the service-connected PTSD 
presents an unusual or exceptional disability picture.  The 
Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The Veteran's symptoms 
are normal manifestations of this disorder and such symptoms 
are contemplated under the rating schedule.  

The Board finds that the disability picture is not unusual 
or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extraschedular rating has not been 
raised, and need not be addressed.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). 

In summary, the preponderance of the evidence is against the 
assignment of an initial disability evaluation in excess of 
30 percent for PTSD during the rating period on appeal, and 
the claim is denied.  Therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.




ORDER

Service connection for a back disorder is denied.  

Service connection for peripheral neuropathy and carpal 
tunnel syndrome of the bilateral upper extremities is 
denied.  

An increased, initial rating in excess of 30 percent for the 
service-connected PTSD is denied.   



REMAND

In a January 2009 rating decision, the RO denied entitlement 
to a higher rating for diabetes mellitus, type II.  In a 
February 2009 statement, the Veteran expressed disagreement 
with this decision.  A Statement of the Case has not been 
issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO should issue a Statement of the 
Case as to the claim for a higher rating 
for the service-connected diabetes 
mellitus, type II.  Only if the Veteran 
perfects an appeal should the claim be 
certified and returned to the Board 
following completion of any indicated 
development.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


